BRICKELL, C. J.
The indictment, in the prescribed form, charges the appellant with selling or giving spirituous, vinous, or malt liquors to Eobert Whitten, a minor. On the trial, it was shown that, on an election day, whiskey had been provided for election purposes, and the appellant had permission to drink it himself, and give it to voters. While drinking, the minor asked him for a drink, and he gave it to him. The evidénce tended to show the appellant, at the time, was very drunk. The appellant requested of the court six several charges, which were refused, and the refusal is the matter now insisted on as ground for the reversal of the judgment of conviction.
I. The first of these is, that merely handing to a minor spirituous liquor belonging to a third person, is not a violation of the statute. The words of the statute are: “ Any person, whether with or without a license, who shall sell or give away spirituous, vinous, or malt liquors, in any quantity whatever, to minors or persons of known intemperate habits, except upon the requisition of a physician for medicinal purposes, is guilty of a misdemeanor,” &c. — Code of 1876, § 4205, *170The ownership of the liquor is not an ingredient of the offense. It is the voluntary delivery into the possession of a minor, or of a person of known intemperate habits, with or without any thing being given in consideration of the liquor, the statute denounces and punishes.
2. The remaining instructions proceed upon the idea, that a specific intent to violate the statute, is an essential element of the defense. No other intent is necessary, than that which the act of delivering the liquor to a person known to be a minor, of itself imports. When this act is voluntarily done, the law is broken. — Bain v. State, MSS. The drunkenness of the appellant did not excuse or palliate the offense. If a particular intent, or a particular mental status, must have concurred with the act, to constitute the offense, it would have been material to inquire whether the drunkenness of the defendant did not exclude such intent or state of the mind. — State v. Bullock, 13 Ala. 413; Mooney v. State, 33 Ala. 419. But voluntary drunkenness is no excuse or palliation of a criminal act. The instructions requested were properly refused, and the judgment must be affirmed.